DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, hydroxypropyl methylcellulose stearoxy ether, a zinc salt and solvent in the reply filed on November 8 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In a telephone conversation with Racheal Lin the species election was discussed as well as what claims read on the elected species.  It was agreed that the species election was hydroxypropyl methylcellulose stearoxy ether, a zinc salt and solvent as well as the components of claim 2 and flaxseed oil.  Claims 1-43 are pending in the application. Claims 9-12, 16-18, 21-34 and 36-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8 2021.   Accordingly, claims 1-8, 13-15, 19-20 and 35 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13 2020 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  undecylenic acid is incorrectly spelt at “undecylinic acid” in line 4.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  berberine is incorrectly spelt at “berberin” in line 4.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the recitation polymyxin occurs twice.  Once in line 2 and once in line 3.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the recitation mupirocin occurs twice.  Once in line 4 and once in line 3 (as Bactroban, see rejection below).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-15, 19-20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Bactroban (see attacked trademark electron search).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe mupirocin and, accordingly, the identification/description is indefinite.
	Claims 2-8, 13-15, 19-20 and 35 are included in the rejection as they depend on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6-8, 19-20 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (JP2015120682A).
The instant application claims a film forming composition comprising: a film forming polymer and an antimicrobial agent; wherein the antimicrobial agent is: a botanical; a silver salt; a zinc salt; polymyxin; chlorhexidine or its salts; benzalkonium chloride; bacitracin; neomycin; clindamycin; polymyxin; bactroban; povidone iodine; gentamicin; gentian violet; mupirocin; dicloxacillin; undecylinic acid; nitrofurazone; miconazole; a cephalosporin; cranberry seed oil; N-acetyl cysteine; berberin; copper sulfate or a combination thereof, wherein the film forming composition provides controlled release of the antimicrobial agent onto a surface when the film forming composition is contacted with the surface.
Tashiro et al. (wherein a machine translation is utilized) is directed to an oil-in-water emulsion cosmetic.  Example 20 is an oil in water emulsion sunscreen cosmetic composition which is applied to the skin comprising ethanol (solvent), zinc oxide (elected antimicrobial), stearoxyhydroxypropyl methyl cellulose (elected film forming polymer) as well as two additional polymers (polybutylene glycol/PPG-9/polysilicone and cross polymer) thereby forming a triple polymer film coating composition.  The stearoxyhydroxypropyl methyl cellulose is commercially available as sangelose 90L (see page 18 of the whole attached document).  
Regarding the claimed wherein the film forming composition provides controlled release and the limitations of claims 19-20, Tashiro et al. exemplified a composition comprising the same claimed ingredients.  The composition is applied to the skin.  Thus, a film forming composition comprising the same claimed ingredients is taught.  The . 

Claim(s) 1, 4, 6-7, 13-15, 19-20 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (USPGPUB No. 20150265666).
The instant claims are set forth above.  
Modak et al. is directed to botanical antimicrobial compositions.  Example 14 (Lotion-2) comprises hydroxypropyl methyl cellulose stearoxy ether (sangelose) in 0.2% and zinc oxide in 0.6%.  Other ingredients include water, alcohol (solvent), aloe juice in 2%, botanical oils and phenyl ethanol as well as dimethicone (polymer) and cosmocil and oat powder which are both polymers.    Another exemplified lotion is example (paragraph 0163) comprising hydroxypropyl methyl cellulose stearoxy ether (Sangelose), zinc oxide in 0.3-0.6%, aloe vera gel/juice (2-10%), calendula extra 0.3-0.5%, dimethicone and oat powder.
Regarding claim 6, Modak et al. exemplifies at least three polymers in the composition.  Thus reading on triple film forming polymer coating composition.  

Regarding the claimed wherein the film forming composition provides controlled release of the antimicrobial agent and claims 19-20, Modak et al. teaches application to the skin.  Modak et al. does not comment on the release (either immediate or controlled).  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 13-15, 19-20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (USPGPUB No. 20150265666) as applied to claims 1, 4, 6-7, 13-15, 19-20 and 35 above.
Applicant Claims
The instant application claims the film forming composition is in the form of a cream comprising: (a) a zinc salt; (b) aloe vera gel; (c) calendula oil or extract; and (d) rosemary oil. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Modak et al. is directed to botanical antimicrobial compositions.  Example 14 (Lotion-2) comprises hydroxypropyl methyl cellulose stearoxy ether (sangelose) in 0.2% and zinc oxide in 0.6%.  Other ingredients include water, alcohol, aloe juice in 2%, botanical oils and phenyl ethanol as well as dimethicone (polymer) and cosmocil and 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Modak et al. exemplifies compositions comprising all the claimed ingredients, Modak et al. does not exemplify hydroxypropyl methyl cellulose stearoxy ether with zinc oxide, aloe gel, calendula oil and rosemary oil in the form of a cream or specify the alcohol is ethanol.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydroxypropyl methyl cellulose stearoxy ether with zinc oxide, aloe gel, calendula oil and rosemary oil in the form of a cream.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize ethanol. One skilled in the art would have been motivated to utilize ethanol as Modak et al. exemplifies a lotion comprising alcohol, zinc oxide and hydroxypropyl methyl cellulose stearoxy ether.  Modak et al. suggests that ethanol is a choice for alcohol.  Thus, one skilled in the art would have been motivated to utilize ethanol as the solvent for its solubilizing properties with a reasonable expectation of success as taught by Modak et al.
Regarding the claimed concentrations of zinc oxide, aloe vera gel, calendula oil and rosemary oil, Modak et al. either exemplifies an amount reading on the claims or teachings an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Claims 1-8, 13-15, 19-20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. as applied to claims 1-4, 6-8, 13-15, 19-20 and 35 above in view of Kopas et al. (US Patent No. 7531196).
Applicant Claims
	The instant application claims the composition further comprises 0.1 to 5% flaxseed oil.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Modak et al. are set forth above.  Modak et al. reports on the effect of the composition on dry skin (paragraph 0236, 0240). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Modak et al. teaches the inclusion of botanical oils, Modak et al. does not expressly teach flaxseed oil.  However, this deficiency is cured by Kopas et al.
	Kopas et al. is directed to cosmeceutical formulations containing palm oils.  It is taught that because human skin is low in EFAs (essential fatty acids) it is prone to transepidermal water loss and the drug skin associated with water lost.  The presence of high amounts of EFAs in palm oil has the benefit of reducing transepidermal water loss and preventing the dry skin (column 15, lines 15-25).  A preferred oil to be added is flaxseed oil as it has high amounts of EFAs.  Flaxseed oil is rich in alpha-linolenic acid (an omega-3 fatty acid) and alpha-linoleic acid (an omega-6 fatty acid) (column 20, lines 14-35).    
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616